  Case 2:15-cr-00116-KJM Document 182 Filed 03/01/21 Page 1 of 1


                             UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF CALIFORNIA



UNITED STATES OF AMERICA,                    No. 2:15CR00116-KJM-01

                Plaintiff,

      v.                                     ORDER FOR RELEASE OF PERSON
                                             IN CUSTODY
LEONARD A. VELASCO,

                Defendant.


TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release LEONARD A. VELASCO;

Case No. 2:15CR00116-KJM-01, from custody for the following reasons:

      __ Release on Personal Recognizance
      __ Bail Posted in the Sum of $

                              __   Unsecured Appearance Bond

                              __   Appearance Bond with 10% Deposit

                              __   Appearance Bond with Surety

                              __   Corporate Surety Bail Bond

       __X (Other): Dismissal of Charges in the Violation Petition
                     filed at ECF No. 165.



Issued at Sacramento, California on          3/1/2021    ____    , at 10:11 AM .
